DETAILED ACTION
This Office Action is in response to the submission filed on 01/19/21.  Currently, claims 1-9 have been examined.  
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 01/19/21 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/18.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in part “a first set of values formed by at least one optical transmission value and a shielding efficiency value, which is different from a second set of values for said optical transmission and said shielding efficiency, effective in a second of the zones, the optical transmission values relating to one same wavelength of optical radiation, and the shielding efficiency values relating to one same frequency of electromagnetic radiation, for said first and second zones”.  
To which “optical transmission values” Applicant refers in the third (last) highlighted set?  There is at least one present in “first set of values”.   That means, it could be two or more.   Is this to what is refers later?  OR, does it refer to ALL the optical transmission values combined?  In an entire device?  
Please also not that Applicant does not always use the same term.  First term is “first set of values formed by … optical transmission value”.   Second term is “second set of values for said optical transmission”.  First time, there is reference to values on two different levels.   Second time, it refers to only one set… Is that a typo?  How should Examiner interpret the terms?  Examiner … has no idea.  Consistent terminology would be appreciated by Examiner.

Claim 2 recites in part “the other face is a double two-dimensional structure of the substrate bears a second electrically conductive two-dimensional structure in at least one of the two zones, referred to as a the zone with double two-dimensional structures”.  
Please note that above makes no sense in English.  The first “double” appears to be a typo, maybe?  However, if one removes it, the sentence still makes no sense.  There is also the “a the” formulation.  So, is it a “double”, or “second”, or what?  Is double and second refers to the same thing?  Different things?  Consistent terminology would be appreciated by Examiner.
Claim 3 recites in part “wherein the thickness of the substrate in the zone with double two-dimensional structures is such that the value of the electromagnetic shielding efficiency relating to the one of the two electromagnetic radiations having the highest frequency is greater, by at least 5 dB and preferably at least 10 dB, than the value of the electromagnetic shielding efficiency relating to the other of the two electromagnetic radiations having the lowest frequency”.
So, is 10 dB required or not?  The claimed invention must recite the required elements.  That is what makes it the claimed invention.   “Preferably” sounds unclear as to metes and bounds of invention and whether someone violates the claimed invention or not.
Also, what do the above limitations mean?  There are two different radiations with highest frequency and with lowest frequency; it is unclear what Applicant means in this claim; what are the two radiations? Specifically? Which is higher? Which is lower?  This all seems to be related to thickness of substrate?   It is unclear what Applicant is trying to claim.

Claim 4 recites in part “wherein said other face of the substrate bears the second electrically conductive two-dimensional structure also in the two separate zones of the shielding element”.
In the above limitations the Applicant repeats the limitations of claim 2 (on which claim 4 depends), which defined these limitations for the first time.  Which is a problem.  This is a “wherein” clause, where new stuff is supposed to be defined, and instead there is a repetition of stuff already defined in claim 2…  How is the Examiner supposed to read it?  It is supposed to be new stuff, but it uses “the” formulation, which indicates that this is old and already defined before.  Consistent terminology would be appreciated by Examiner.

Claim 5 recites in part “comprises a layer of a metal, preferably silver, or of a transparent conductive oxide, preferably tin-doped indium oxide, said layer possibly having a thickness that varies”.
So, are all those things required or not?  The claimed invention must recite the required elements.  That is what makes it the claimed invention.   “Preferably” and “possibly” sounds unclear as to metes and bounds of invention and whether someone violates the claimed invention or not.

Claim 8 recites in part “wherein a first and a second electrically conductive two-dimensional structures each comprise a grid of conductive material”.  One of those things was already defined in claim 1 and in claim 6 (on which claims claim 8 depends), and there is was defined as “at least one”.  Here we have “a first and a second”…  Is that on top of “at least one”?  Is it a part of “at least one”?  If it is meant to be part of previously defined structure, one formulation could be “wherein the at least one … comprises … a first and second”, etc.  Consistent terminology would be appreciated by Examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2016/0126361) by Zhao et al (“Zhao”).
Regarding claim 1, Zhao discloses in FIGs. 2-3, 6 & 11 and related text, e.g., an optically transparent electromagnetically shielding element having multiple zones (multiple zones: see FIG. 6, 31; top part of 31 and bottom part of 31 are different zones, as an example; “optically transparent” [Wingdings font/0xE0] see materials used; same as Applicant uses below, namely, silver is discussed; regarding “electromagnetic shielding” [Wingdings font/0xE0] see materials used, again, Silver is discussed), comprising: 
- a rigid substrate (30/31; solar cell) having two opposite faces (top and bottom), the rigid substrate at least partially transparent between said two faces to at least one electromagnetic radiation having a frequency f between 0.1 GHz and 40 GHz (solar cells are “partially transparent” to electromagnetic radiation; by definition, due to the materials from which they are made); and 
- at least one electrically conductive two-dimensional structure which is arranged on one of the faces of the substrate (the grid of lines, such as 312A), at least within multiple separate zones of the shielding element (different parts of 31), and which is at least partially transparent in each of said zones to optical radiation having a wavelength between 0.2 pm and 15 pm (there are holes in the grid; it is completely transparent to all sorts of radiation); 
the rigid substrate also being at least partially transparent between the two faces to each optical radiation (solar cells are notoriously well-known for their poor efficiency [Wingdings font/0xE0] lots of solar light goes in, and most of it is not caught and converted to electricity; hence “at least partially transparent”), and the substrate being of continuous material (as defined above; single cell has two parts of grid; say, 31 has top half of grid 312A and bottom half of grid 312A) between all 
the shielding efficiency, denoted by EB(f) and expressed in decibels, being defined by EB()=- 10dlogio(T(f)), where T(f) is an energy transmission coefficient of the shielding element for electromagnetic radiation having a frequency f between 0.1 GHz and 40 GHz, and which passes through said shielding element between the two faces in each zone (the applicant here does not claim any specific values for the claimed device; Applicant merely states how they are 
Regarding claim 2, Zhao discloses in FIGs. 2-3, 6 & 11 and related text, e.g., wherein the substrate bears a first electrically conductive two-dimensional structure on a first of the faces in at least two separate zones of the shielding element, and the other face is a double two-dimensional structure of the substrate bears a second electrically conductive two-dimensional structure in at least one of the two zones, referred to as a the zone with double two-dimensional structures (there is a top grid, and bottom grid; 312A and 312B respectively).
Regarding claim 3, Zhao discloses in FIGs. 2-3, 6 & 11 and related text, e.g., wherein the substrate is at least partially transparent to at least two electromagnetic radiations having different respective frequencies between 0.1 GHz and 40 GHz, and wherein the thickness of the substrate in the zone with double two-dimensional structures is such that the value of the electromagnetic shielding efficiency relating to the one of the two electromagnetic radiations having the highest frequency is greater, by at least 5 dB and preferably at least 10 dB, than the value of the electromagnetic shielding efficiency relating to the other of the two electromagnetic radiations having the lowest frequency, when the two electromagnetic radiations pass through the shielding element between the two faces in the zone with double two-dimensional structures (first of all, see 112, 2nd rejections for this claim; second of all, there is seems to be a difference of 5 dB of some sort between certain unclear frequencies; Examiner is not sure how to interpret that).
Regarding claim 4, Zhao discloses in FIGs. 2-3, 6 & 11 and related text, e.g., wherein said other face of the substrate bears the second electrically conductive two-dimensional structure (312B) also in the two separate zones of the shielding element (again, top and bottom half), and the shielding element has values for a thickness of the substrate measured between the two faces which are different in the two separate zones of the shielding element (see FIGs. 1A-B; note that the substrate ends, and the shielding continues; hence, there are places where substrate thickness is zero; hence, meeting limitations).
Regarding claim 5, Zhao discloses in FIGs. 2-3, 6 & 11 and related text, e.g., wherein said at least one electrically conductive two-dimensional structure comprises a layer of a metal, preferably silver, or of a transparent conductive oxide, preferably tin-doped indium oxide, said layer possibly having a thickness that varies between two different zones of the shielding element (par. 56; silver paste is specifically discussed).
Regarding claim 6, Zhao discloses in FIGs. 2-3, 6 & 11 and related text, e.g., wherein said at least one electrically conductive two-dimensional structure comprises a grid of conductive material formed on the face of the substrate (312A is specifically a grid).
Regarding claim 7, Zhao discloses in FIGs. 2-3, 6 & 11 and related text, e.g., wherein said grid has at least one value for a parameter selected among a grid pitch, a grid wire width, and a thickness of the conductive material forming the grid, which is different between two of the zones of the shielding element, the grid pitch and wire width being measured parallel to the face of the substrate, and the metal thickness being measured perpendicularly to the face of the substrate (pars. 202/204, for example; various lengths/thicknesses differences are being discussed; such situation as having differing thicknesses, for example, is at least obvious in light 
Regarding claim 8, Zhao discloses in FIGs. 2-3, 6 & 11 and related text, e.g., wherein a first and a second electrically conductive two-dimensional structures each comprise a grid of conductive material in at least a same one of the two zones of the shielding element, referred to as a double-grid zone, the two faces of the substrate being parallel in the double-grid zone, and one of the two grids being in alignment with at least a portion of the other grid in the double-grid zone, in a direction which is perpendicular to the two faces (see cited figures; two grids are shown: top and bottom; and they are shown in alignment).
Regarding claim 9, Zhao discloses in FIGs. 2-3, 6 & 11 and related text, e.g. a detection system comprising at least two optical sensors (solar cells are “optical sensors” by definition; they also are “detection system” by definition; detection shows up as stored electricity) and a shielding element according to claim 1, wherein the sensors are fixed relative to the shielding element such that a first of the zones of said shielding element remains located between an optical radiation input into a first of the sensors and an optical input field of said first sensor, and a second of the zones of said shielding element remains located between an optical radiation input into a second of the sensors and an optical input field of said second sensor (basically, shielding has to be between the sun and the sensor; this is what solar cell has).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
02/15/21

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894